ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals filed September 26, 1995, affirming the conviction of Rodney Y. Parker of driving while under the influence of alcohol within 5 years of a prior impaired-driving conviction be, and the same is, affirmed. Parker contends that the revocation of his driver’s license pursuant to the implied consent law barred the subsequent criminal prosecution under the double jeopardy clause. This contention is answered by our decision in State v. Hanson, 543 N.W.2d *9484 (Minn.1996). The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith A.M. KEITH Chief Justice
PAGE, J., took no part in the consideration or decision of this case.